Exhibit 10.2

PROMISSORY NOTE

 

$1,000,000.00    April 4, 2014

Revolution Lighting Technologies, Inc., a Delaware corporation (“Maker”) hereby
promises to pay to the order of Aston Capital, LLC (“Lender”), its successors
and assigns, in lawful money of the United States of America, the sum of ONE
MILLION DOLLARS ($1,000,000.00), together with accrued and unpaid interest
thereon, at the rate or rates set forth below on April 1, 2015 (the “Maturity
Date”).

The unpaid principal amount of this Promissory Note shall bear interest at a
rate per annum equal to nine percent (9%), calculated on the basis of a 365 day
year and the actual number of days elapsed. All payments on this Promissory Note
shall be applied first in payment of accrued interest and any remainder in
payment of principal. If any interest is determined to be in excess of the then
legal maximum rate, then that portion of each interest payment representing an
amount in excess of the then legal maximum rate shall be deemed a payment of
principal and applied against the principal of the obligations evidenced by this
Promissory Note.

The principal amount of this Promissory Note plus all accrued and unpaid
interest thereon shall be payable in full on the Maturity Date.

This Promissory Note may be prepaid in whole or in part at any time, together
with all accrued and unpaid interest thereon, without premium or penalty.

In the event that Maker (a) shall fail to pay when due (whether at maturity, by
reason of acceleration or otherwise) any principal of or interest on this
Promissory Note, (b) assigns this Promissory Note or Maker’s obligations
hereunder without the prior written consent of Lender or (c) shall have breached
any representation or warranty set forth herein, then Lender may declare all
obligations (including without limitation, outstanding principal and accrued and
unpaid interest thereon) under this Promissory Note to be immediately due and
payable without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived. In the event that (i) Maker shall
(A) generally not, or shall become unable to, or shall admit in writing its
inability to, pay its debts as such debts become due; (B) make an assignment for
the benefit of creditors; (C) apply for or consent to the appointment of a
custodian, receiver, trustee, sequestrator, conservator or similar official for
it or a substantial part of its assets; (D) voluntarily commence any proceeding
or file any petition seeking relief under any federal, state or foreign
bankruptcy, insolvency, receivership, reorganization, arrangement, readjustment
of debt, dissolution, liquidation or similar law or statute, whether now or
hereafter in effect; (E) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or the filing of any petition
described in clause (ii) below; (F) file an answer admitting the material
allegations of a petition filed against it in any such proceeding; or (G) take
any action for the purpose of effecting any of the foregoing or (ii) an
involuntary proceeding shall be commenced or an involuntary petition shall be
filed in a court of competent jurisdiction seeking (x) relief in respect of
Maker, or of a substantial part of the property or assets of Maker, under any
federal, state or foreign bankruptcy, insolvency, receivership, reorganization,
arrangement, readjustment of debt, dissolution, liquidation or similar law or
statute, whether now or hereafter in effect, (y) the appointment of a custodian,



--------------------------------------------------------------------------------

receiver, trustee, sequestrator, conservator or similar official for Maker or a
substantial part of any Maker’s assets, or (z) the winding up or liquidation of
Maker; and any such proceeding or petition contemplated under this clause
(ii) shall continue undismissed for a period of sixty (60) days or an order or
decree approving or ordering any of the foregoing shall be entered, then, upon
the occurrence of any event contemplated in clause (i) or (ii) above, without
any further action or notice on the part of Lender, all outstanding amounts
under this Promissory Note shall become and be forthwith due and payable,
without presentment, demand, protest, or further notice of any kind, all of
which are hereby expressly waived by Maker.

To induce Lender to make extensions of credit pursuant to this Promissory Note,
Maker represents and warrants to Lender as follows as of the date hereof:
(a) Maker is duly organized, validly existing and in good standing under the
laws of the State of Delaware, is authorized to conduct business in every state
or jurisdiction in which the nature of Maker’s business or the ownership of its
assets requires such authorization and has all requisite power and authority to
carry on its business as now conducted and as proposed to be conducted; (b) all
action on the part of Maker that is necessary for the authorization, execution,
delivery and performance of this Promissory Note has been taken; (c) this
Promissory Note, when executed and delivered, will constitute the valid and
legally binding obligation of Maker, enforceable against Maker in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally; and (d) no consent, approval, order
or authorization of, or registration, declaration or filing with, or notice to,
any governmental authority is required in connection with the execution,
delivery and performance of Maker’s obligations hereunder.

Maker hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Promissory
Note. The Maker shall pay all costs of collection when incurred, including
reasonable attorneys’ fees, costs and expenses.

This Promissory Note shall be construed and interpreted in accordance with, and
be governed by the internal laws of, the State of Delaware, without regard to
principles of conflict of laws.

This Promissory Note may only be amended, modified or terminated by an agreement
in writing signed by the party to be charged. This Promissory Note shall be
binding upon the permitted successors and assigns of the Maker and inure to the
benefit of the Lender and its successors, endorsees and assigns. This Promissory
Note shall not be transferred without the express written consent of Lender,
provided that if Lender consents to any such transfer or if notwithstanding the
foregoing such a transfer occurs, then the provisions of this Promissory Note
shall be binding upon any successor to Maker and shall inure to the benefit of
and be extended to any holder thereof.

(signature page follows)

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above.

 

REVOLUTION LIGHTING TECHNOLOGIES, INC. (“MAKER”) By:  

/s/ Charles J. Schafer

Name:  

Charles J. Schafer

Title:  

President and CFO

Address: 177 Broad Street 12th Floor Stamford, CT 06901 ASTON CAPITAL, LLC
(“LENDER”) By:  

/s/ James DePalma

Name:  

James DePalma

Title:  

Managing Member

 

-3-